

116 HR 7523 IH: TIFIA for Airports Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7523IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Garamendi (for himself, Mr. Schiff, and Mr. Lamb) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to make certain airport projects eligible under TIFIA, and for other purposes.1.Short titleThis Act may be cited as the TIFIA for Airports Act.2.Project eligibility(a)In generalSection 601(a)(12) of title 23, United States Code, is amended—(1)in subparagraph (E) by striking and at the end; (2)by redesignating subparagraph (F) as subparagraph (G); and(3)by inserting after subparagraph (E) the following: (F)is an eligible airport-related project by a public agency, as such terms are defined in section 40117(a) of title 49; and.(b)Airport projectsSection 602(c)(1) of title 23, United States Code, is amended by inserting , the requirements of appendix A and sections 3, 9, and 10 of part 158 of title 14, Code of Federal Regulations, or the procurement procedures allowed under section 40117 of title 49 and preference under section 50101 of title 49 for airport projects after transit projects.(c)Special rule for airport projectsSection 602 of title 23, United States Code, is amended by adding at the end the following: (f)Special rule for airport projectsNotwithstanding any other provision of this chapter, a project described in section 601(a)(12)(F) shall only be eligible for funding under this chapter with respect to any unobligated or uncommitted balance remaining from a fiscal year prior to the fiscal year in which such project receives approval under subsection (d)(2). .